Citation Nr: 9921670	
Decision Date: 08/02/99    Archive Date: 08/12/99

DOCKET NO.  98-16 616	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for degenerative joint 
disease of all joints.  

2.  Entitlement to service connection for prosthesis of the 
left knee, history of arthritis.  

3.  Entitlement to service connection for lateral 
epicondylitis of the left elbow.  

4.  Entitlement to service connection for degenerative joint 
disease of the acromioclavicular joint of the right shoulder.  

5.  Entitlement to service connection for a left arm 
disability.  

6.  Entitlement to service connection for a disability 
manifested by numbness of both arms.  



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran served on active duty from November 1961 to 
November 1964.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.  


FINDINGS OF FACT

1.  The service medical records document a head injury with 
arm symptoms in service.  

2.  Recent medical records document current cervical spine 
arthritis and C6-C7 disc protrusion with cord involvement and 
upper extremity paresthesia.  

3.  A private orthopedic surgeon has linked the current 
cervical spine arthritis and extremity deficits to the injury 
in service.  


CONCLUSION OF LAW

The claim of service connection for degenerative joint 
disease of the neck and disability manifested by numbness of 
both arms is well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran must present a "well grounded" claim.  That is, 
he must present a claim which is plausible.  38 U.S.C.A. 
§ 5107(a) (West 1991).  Service connection is granted for 
disability resulting from disease or injury incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 101(16), 1110, 
1131 (West 1991).  That means that for a claim of service 
connection, there must be evidence of a current disability, 
evidence of disease or injury during service and evidence of 
a link between the two.  Further, the evidence must be 
competent.  That is, an injury during service may be verified 
by medical or lay witness statements; however, the presence 
of a current disability requires a medical diagnosis; and, 
where an opinion is used to link the current disorder to a 
cause during service, a competent opinion of a medical 
professional is required.  See Caluza v. Brown, 7 Vet. 
App. 498 (1995).

As to the cervical spine and upper extremity numbness claim, 
there is evidence on each of the 3 required elements.  The 
service medical records and the veteran provide evidence of 
injury in service.  In February 1999, James G. Floyd, M.D., 
reported reviewing the service medical records.  Cf. Elkins 
v. West, 12 Vet. App. 209, 211 (1999).  The trained medical 
professional has provided competent opinion evidence of 
current disability and evidence connecting the current 
disability to the injury in service.  Therefore, the claim is 
well grounded.  




ORDER

As a preliminary order, the Board finds that the veteran has 
met his threshold burden of submitting evidence of a well 
grounded claim for service connection for degenerative joint 
disease of the neck and upper extremity numbness, triggering 
the duty of VA to assist him in the development of the claim.  
The Board does not enter a final order on the service 
connection issue at this time.  


REMAND

Law requires the RO to inform a claimant of the evidence 
needed to complete his claim.  38 U.S.C.A. § 5103 (West 
1991).  A well grounded claim requires evidence which 
connects the current disability to disease or injury during 
service.  Review of the claims folder does not show that the 
RO informed the veteran of this requirement.  The rating 
decision simply told the veteran that the service medical 
records showed no findings as to the claimed disabilities.  
This information was repeated in the statement of the case.  
The rating decision did not analyze the case in accordance 
with law or inform the veteran of the evidence needed to 
complete his claim.  Therefore, the case must be returned to 
the RO for compliance.  See Robinette v. Brown, 8 Vet. 
App. 69, 77 et seq. (1995).  

The veteran has reported receiving benefits from the Social 
Security Administration (SSA).  This indicates that SSA may 
have medical records containing pertinent information.  These 
should be obtained.  

In his February 1999 opinion connecting the head injury in 
service to the current disability, Dr. Floyd indicated that a 
head injury could cause the current cervical spine arthritic 
changes and related symptoms.  However, he failed to address 
the 1977 head injury, long after service, in which the 
veteran's head was hit with enough force to cause a severe 
depressed compound skull fracture.  This should be addressed.  
See Elkins, at 218, 219.  

The case is REMANDED to the RO for the following:  

1.  The RO should notify the veteran that 
while he is competent to report injury 
during service, a well grounded claim 
requires evidence from a physician or 
other trained medical professional which 
provides a current diagnosis and which 
links the current diagnosis to injury in 
service.  

2.  The RO should ask SSA for a complete 
copy of the veteran's medical records.  

3.  The RO should ask the veteran to 
identify, and provide releases for, all 
doctors and hospitals who have treated 
the claimed disabilities since service.  
The RO should then ask the listed doctors 
and hospitals for a complete copy of the 
veteran's records.  If a listed doctor or 
hospital does not provide the records, 
the veteran should be notified and asked 
to assist in developing the requested 
evidence.  

4.  The veteran should be scheduled for a 
VA examination of his joints.  The entire 
claims folder and a copy of this Remand 
must be made available to and be reviewed 
by the examiner prior to the examination.  
All necessary tests should be conducted 
and the examiner should review the 
results of any testing prior to 
completion of the report.  The examiner 
should diagnosis all current joint 
disorders and express an opinion as to 
whether it is as likely as not that the 
current disability is related to injury 
in service.  The examiner should express 
an opinion whether it is as likely as not 
that that the head injury and upper 
extremity symptoms in service are related 
to the current cervical spine and upper 
extremity numbness, with consideration of 
the intercurrent injury in 1977.  

5.  The RO should review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
examination report.  If the requested 
examination does not include fully 
detailed descriptions of pathology and 
all test reports, special studies or 
adequate responses to the specific 
opinions requested, the report must be 
returned for corrective action.  38 
C.F.R. § 4.2 (1998) ("if the 
[examination] report does not contain 
sufficient detail, it is incumbent upon 
the rating board to return the report as 
inadequate for evaluation purposes.").  
Green v. Derwinski, 1 Vet. App. 121, 124 
(1991); Abernathy v. Principi, 3 Vet. 
App. 461, 464 (1992); and Ardison v. 
Brown, 6 Vet. App. 405, 407 (1994).  

Following completion of these actions, the RO should review 
the claims.  In accordance with the current appellate 
procedures, the case should be returned to the Board for 
completion of appellate review.  The Board intimates no 
opinion as to the ultimate outcome of this case.  

The appellant is free to submit additional evidence and 
argument while the case is in remand status.  See Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992). 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) (hereinafter, 
"the Court") for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that 
have been remanded by the Board and the Court.  See M21-1, 
Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	LAWRENCE M. SULLIVAN 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the Court.  This 
decision on well groundedness and remand is in the nature of 
a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).






